141 So. 2d 828 (1962)
243 La. 94
LOUISIANA STATE BAR ASSOCIATION
v.
George O. WOODS.
No. 45832.
Supreme Court of Louisiana.
June 4, 1962.
Committee on Professional Ethics and Grievances, Louisiana State Bar Assn., Bascom D. Talley, Jr., Vice-Chairman, Trial Council, Bogalusa, John Pat Little, Chairman, Pat W. Browne, Sr., New Orleans, A. K. Goff, Jr., Ruston, Walter G. Arnette, Jennings, for petitioner.
George O. Woods, New Orleans, in pro. per.
McCALEB, Justice.
Louisiana State Bar Association, appearing through the Committee on Professional Ethics and Grievances, seeks the disbarment of George O. Woods, an attorney of the Bar of this State, charging him with unethical practices and other acts of misconduct.
Upon joinder of issue, this Court, acting conformably with the provisions of Sections 7, 8 and 9 of Article XIII of the Articles of Incorporation of the Louisiana Bar Association, appointed a Commissioner, Mr. Howard W. Lenfant, an attorney of the New Orleans Bar, to take evidence and report his findings of fact and conclusions of law.
Following a hearing on the ten specifications stated by the Committee, the Commissioner reported his findings to this Court in which he concludes that respondent is guilty on six of the ten specifications and recommends that he be disbarred. Respondent did not except to the report within twenty days from the time of its filing and, therefore, the Commissioner's findings of fact and conclusions of law stand confirmed and have become final as to him. See Section 9 of Article XIII of the Articles of Incorporation of the Louisiana State Bar Association. However, the Committee has timely excepted to the report as to two of the four specifications that the Commissioner recommends be dismissed.
The six specifications upon which the Commissioner has based his recommendations for disbarment set forth acts by the respondent involving, in the main, the commingling of funds belonging to his clients with his own; use of his clients' funds for his own purposes; making false representations to obtain money, issuing worthless checks and gross neglect of his clients' interests.
The evidence taken in the case fully supports the Commissioner's findings on these six specifications and we are in complete agreement with the Commissioner that the respondent's habitual and total disregard of his obligations to his clients renders him unfit to continue in the practice of law.[1]
*829 Since we are of the view that respondent should be disbarred, it would serve no useful purpose to pass on the exceptions taken by the Committee to the Commissioner's report. Indeed, anything that might be said on the subject matter of these exceptions would be purely advisory in nature.
It is ordered that the name of the respondent, George O. Woods, be stricken from the roll of attorneys and his license to practice law in Louisiana be and the same is hereby cancelled. Respondent is to bear all costs of this proceeding.
NOTES
[1]  It is to be observed, of course, that the order of this Court appointing the Commissioner required only that he take the evidence in the matter and report his findings of fact and conclusions of law. The Commissioner's recommendation of the penalty to be imposed, while customary, informative and helpful in disbarment cases is not in any sense binding on this Court. In re Reed, 207 La. 1011, 22 So. 2d 552.